Citation Nr: 0639392	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  02-11 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected lumbar spine disability, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected cervical spine disability, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1993 to August 1993, with subsequent service on 
active duty in the United States Marine Corps from May1994 to 
April 1995.

Procedural history

Service connection for cervical strain and mechanical low 
back pain was granted in a May 1996 rating decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia (the RO); 10 percent disability ratings were 
assigned.  Both the service-connected lumbar and cervical 
spine disability ratings were increased to 20 percent 
disabling in a January 1998 RO decision.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2000 rating decision of the RO.  
The disability rating assigned the veteran's service-
connected cervical spine disability was increased to 30 
percent disabling, while his service-connected lumbar spine 
disability was continued at 20 percent disabling.  The 
veteran initiated an appeal of the June 2000 rating decision, 
which was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in July 2002.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Atlanta RO in October 2003.  The transcript of the hearing is 
associated with the veteran's VA claims folder.

These claims were remanded by the Board in January 2004 for 
further evidentiary and procedural development.  The case has 
been returned to the Board for further appellate proceedings.
The Board would also like to note that subsequent to the 
issuance of the May 2006 supplemental statement of the case 
(SSOC), the veteran submitted additional evidence, 
specifically laystatements as to the his current 
symptomatology.  The veteran subsequently submitted a waiver 
of RO consideration in November 2006; therefore, the Board 
may consider this evidence in the first instance.  See 38 
C.F.R. § 20.1304 (2006).  In any event, as detailed in the 
analysis portion below, the veteran's claims are being 
adjudicated based on clinically measured range of motion of 
the lumbar and cervical spine.  Therefore, the additionally 
submitted lay evidence is of no relevance to his claims.


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability 
is currently manifested by pain, decreased mobility and 
limitation of motion.

2.  The veteran's service-connected cervical spine disability 
is currently manifested by pain and limitation of motion.

3.  The evidence does not show that the veteran's service-
connected lumbar or cervical spine disabilities are so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
service-connected lumbar spine disability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5292 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5242 (2006). 

2.  The criteria for an increased disability rating for the 
service-connected cervical spine disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5242 (2006).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the increased rating issues has 
proceeded in accordance with the provisions of the law and 
regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the increased rating issues on 
appeal.  The Board observes that the veteran was informed of 
the relevant law and regulations pertaining to his increased 
rating claims in letters from the AMC [subsequent to the 
January 2004 remand] dated February 26, 2004 and January 31, 
2006, which specifically detailed the evidentiary 
requirements for a higher disability evaluation.  
Specifically, the letters noted: "To establish entitlement 
to an increased evaluation for your service-connected 
disability, the evidence must show that your service-
connected disability has gotten worse." 

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced 
February 2004 and January 2006 letters.  [The Board notes 
there is a prior-dated VCAA letter of record; however, this 
letter does not satisfy the provisions of the VCAA as 
completely as the February 2004 and January 2006 letters and 
will not be further addressed.]  Specifically, the veteran 
was advised in the February 2004 and January 2006 letters 
that VA is responsible for obtaining relevant records from 
any Federal agency, including records kept by VA treatment 
centers and the military.  The January 2006 letter indicated 
that records from the Social Security Administration (SSA) 
had recently been received.

With respect to private treatment records, the February 2004 
and January 2006 VCAA letter informed the veteran that VA 
would make reasonable efforts to obtain non-Federal evidence.  
The letters further emphasized: "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure we receive all requested records 
that aren't in the possession of a Federal department or 
agency" [Emphasis in originals].  The veteran was also 
advised in the January 2006 letter that a VA medical 
examination was being scheduled at the Dublin VAMC, and that 
someone from the facility would contact him as to when and 
where to report.  The letter advised the veteran of the 
consequences of failing to report for a scheduled VA 
examination.  

The Board notes that the above-referenced February 2004 VCAA 
letter requested of the veteran: "Please provide us with any 
evidence or information you may have pertaining to your 
appeal."  The January 2006 VCAA letter specifically 
requested of the veteran: "Send us recent (preferably within 
the last twelve months) medical records."  These requests 
comply with the requirements of 38 C.F.R. § 3.159 (b) in that 
they informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The veteran was provided notice of these consequences of the 
Dingess decision in letter by the AMC in the May 25, 2006 
supplemental statement of the case (SSOC).  With respect to 
the veteran's increased rating claims, elements (1), (2) and 
(3) are not at issue.  Moreover, with respect to elements (4) 
and (5), degree of disability and effective date, the veteran 
was provided notice as to degree of disability and effective 
date in the May 2006 letter accompanying the SSOC, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  With respect to 
effective date, the May 2006 letter accompanying the SSOC 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Additionally, there is no prejudice 
to the veteran concerning the timing of this notice, as the 
veteran's representative indicated in a July 2006 statement 
that he had no additional evidence to submit.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) [when the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  Additionally, the veteran was 
afforded VA examinations to assess the severity of his 
service-connected disabilities in March 2006.  The reports of 
these examinations reflect that the examiners reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
detailed in the Introduction above, the veteran testified 
before the undersigned Veterans Law Judge at a Travel Board 
hearing conducted at the Atlanta RO in October 2003.

Accordingly, the Board will proceed to a decision on the 
merits as to the two increased rating issues on appeal. 


1.  Entitlement to an increased disability rating for 
service-connected lumbar spine disability, currently 
evaluated as 20 percent disabling.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran has been provided with the new regulatory criteria in 
the May 2006 SOC.  Therefore, there is no prejudice to the 
veteran in the Board adjudicating the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for the 
period from and after the effective date of the regulatory 
change.  The Board can apply only the former regulation to 
rate the disability for periods preceding the effective date 
of the regulatory change.  However, the former rating 
criteria may be applied prospectively, beyond the effective 
date of the new regulation.  See VAOPGCPREC 3-2000.

(i.)  The former schedular criteria

Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
compensable limitation of motion, a 10 percent rating may be 
assigned for arthritis with X-ray evidence of involvement of 
a major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2006).

[For the purposes of rating disability from arthritis, VA 
regulations consider the lumbar vertebrae a group of minor 
joints, ratable on parity with major joints.  
See 38 C.F.R. § 4.45(f) (2006).]

Under former Diagnostic Code 5292, a 20 percent evaluation is 
assigned for moderate limitation of motion of the lumbar 
spine, and a 40 percent evaluation is assigned for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002). 
The Board observes that the words "moderate" and "severe" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2006).  The Board observes 
in passing that "moderate" is defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988) 871.

For purposes of VA compensation, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. 
See 38 C.F.R. § 4.71, Plate V (2006).

(ii.)  The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5242 [degenerative arthritis of the 
spine].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2006).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2006).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2006).



Analysis

The veteran's service-connected lumbar spine disability is 
currently rated as 20 percent disabling under the current 
General Rating Formula for Diseases and Injuries of the 
Spine.  It was formerly rated under the old Diagnostic Codes 
5295 [lumbosacral strain].  

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

(i.)  The former schedular criteria

After a review of the evidence pertaining to the veteran's 
service-connected lumbar spine disability, the Board believes 
that rating the veteran under Diagnostic Code 
5295[lumbosacral strain] is inappropriate in the instant 
case.  Though the veteran does evidence some muscle spasm, 
the March 2006 VA examination report does not indicate 
pathology consistent with the criteria for the next higher 
disability rating under Diagnostic Code 5295, such loss of 
lateral spine motion, positive Goldthwaite's sign, or any of 
the other criteria listed for an increased rating under that 
particular code.  Instead, the March 2006 VA examiner 
diagnosed the veteran with "degenerative disc disease" at 
L5-S1, which warrants consideration of Diagnostic Code 5003 
with further consideration of Diagnostic Code 5292 to the 
veteran's claim.  Moreover, the March 2006 VA examination 
report of record demonstrates the veteran's lumbar spine 
symptomatology consists mainly of limitation of motion of the 
lumbar spine and complaints of pain with such.  

The veteran has complained of pain radiating into his upper 
extremities during the March 2006 VA examination.  However, 
there is no evidence of neurological symptomatology to allow 
for a rating under former Diagnostic Code 5293 
[intervertebral disc syndrome].  The veteran has never been 
diagnosed with intervertebral disc syndrome.  The March 2006 
VA examiner specifically noted "sensorium is symmetrical."  
The medical evidence of record thus makes it clear that 
neurological symptomatology, to include radiculopathy, is not 
objectively demonstrated.  

Therefore, the Board believes the most appropriate diagnostic 
codes for rating the veteran under the former schedular 
criteria are Diagnostic Codes 5003-5292 [arthritis-limitation 
of lumbar spine motion].  

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2006).  As explained 
above, the veteran's service-connected lumbar spine 
disability is not consistent with intervertebral disc 
syndrome, so the current Formula for Rating Intervertebral 
Disc Syndrome, Diagnostic Code 5243, is not for application.

Thus, the veteran's service-connected low back disability 
will be rated using the General Rating Formula for Diseases 
and Injuries of the Spine.  

Schedular rating

(i.)  The former schedular criteria

The veteran's lumbar spine arthritis is rated based on 
limitation of motion.  
See former Diagnostic Code 5003.  As discussed in the law and 
regulations section above, under the former version of 
Diagnostic Code 5292, to warrant a 40 percent disability 
rating, the evidence must show severe limitation of motion of 
the lumbar spine.

In this case, the veteran complained to the March 2006 VA 
examiner of a constant pain in his low back that decreases 
his mobility and interferes with his daily activities.  He 
did not complain of limited lumbar spine motion.  
Objectively, range of motion in March 2006 was as follows: 
flexion to 80 degrees, extension to 25 degrees, lateral 
flexion left 25 degrees and right 25 degrees. 

[Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  See 38 C.F.R. 
§ 4.71, Plate V (2006).]

The Board finds that the clinically demonstrated range of 
lumbar spine motion does not even approach a moderate, let 
alone severe, level of loss of motion.  As discussed above, 
"moderate" is generally taken to mean "of average or 
medium quality, amount, scope, range, etc."  Here, none of 
the measured ranges of motion even approach medium, or 50 
percent, of normal ranges of motion, let alone demonstrate 
severe loss of lumbar spine motion which would qualify for a 
40 percent disability rating.  

In short, the veteran's symptoms do not allow for an 
increased rating under former Diagnostic Code 5292.

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a 40 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran must show 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or of ankylosis of the thoracolumbar spine.  Again, the 
measured range of forward flexion during the veteran's March 
2006 examination was 80 degrees, nowhere near the required 
30.  

The Board observes in passing that ankylosis of the entire 
lumbar spine is not demonstrated in the medical evidence, and 
the veteran does not appear to contend that his back is 
ankylosed.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Accordingly, the veteran's 
service-connected low back disability does not warrant a 40, 
50, or 100 percent rating under the General Rating Formula 
for Diseases and Injuries of the spine. 

In short, the objective medical evidence of record indicates 
that the disability caused by the veteran's service-connected 
low back disability is no more than moderate, warranting the 
assignment of a 20 percent rating.  Based on this record, and 
for reasons stated above, the Board finds that the veteran is 
not entitled to an increased disability rating under the 
current schedular criteria.

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2006).  See DeLuca, supra.  

The veteran has complained of severe low back pain.  As has 
been discussed above, pain is already accounted for in the 
veteran's currently assigned 20 percent disability, and the 
objective medical evidence shows relatively little pathology.  
The only range of motion that seems to be extremely affected 
by pain is flexion.  The March 2006 VA examiner noted that 
the veteran had pain in that range at 25 degrees, but could 
make it to 80.  Though 25 out of 90 degrees is certainly 
severe, it is only one of four ranges of motion measured for 
an increase disability rating.  Review of the other range 
results shows the veteran is almost achieving full range of 
motion in extension and lateral bending (rotation was not 
measured).  Therefore, though certainly cognizant of the 
severe limitation of the veteran's range of flexion due to 
pain, it does not allow for an increased disability rating 
when coupled with the other almost normal range of motion 
results.

Moreover, there is no support in the objective medical 
evidence for an increased rating based on evidence of 
functional loss.  The March 2006 examiner specifically 
indicated "no signs of fatigability, lack of endurance or 
incoordination" due to the veteran's service-connected 
lumbar spine disability.  There is no objective medical 
evidence which supports the veteran on this point.  Thus, 
there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45. 

Extraschedular rating consideration

The veteran's entitlement to an extraschedular rating will be 
addressed below with respect to both issues on appeal for the 
sake of brevity.

Conclusion

In summary, for the reasons and bases which have been 
expressed above, the preponderance of the evidence is against 
this claim, contrary to the assertions made by the veteran's 
representative.  The veteran's claim of entitlement to an 
increased rating for service-connected lumbar spine 
disability is accordingly denied.


2.  Entitlement to an increased disability rating for 
service-connected cervical spine disability, currently 
evaluated as 30 percent disabling.

Relevant law and regulations

The law and regulations generally pertaining to increased 
ratings, as well as the current schedular criteria applicable 
to all disabilities of the spine, have been set out above and 
will not be repeated.



The former schedular criteria

Under Diagnostic Code 5290 [spine, limitation of motion of, 
cervical], effective prior to September 26, 2003, a 20 
percent rating was warranted for moderate limitation of 
motion of the cervical spine, and a 30 percent rating was 
warranted for severe limitation of motion of the cervical 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

Analysis

Assignment of a diagnostic code

The veteran's service-connected cervical spine disability is 
currently rated under the General Rating Formula for Diseases 
and Injuries of the Spine, and it was formerly rated under 
the old Diagnostic Codes 5003-5290 [spine, limitation of 
motion of, cervical]. 

As noted above, the assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts, supra.  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio, supra. 

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi, supra.

After a review of the evidence pertaining to the veteran's 
service-connected cervical spine disability, the Board 
believes that rating the veteran under former Diagnostic Code 
5003 with further consideration of Diagnostic Code 5290 
[spine, limitation of motion of, cervical] is appropriate in 
the instant case, as the VA examination reports of record 
demonstrate the veteran's cervical spine symptomatology 
consists mainly of limitation of motion of the cervical 
spine.  

The veteran has complained of pain radiating into his upper 
extremities.  However, the evidence of record does not 
indicate that employment of Diagnostic Code 5293 for 
intervertebral disc syndrome, is appropriate.  The VA 
examiner in March 2006 specifically noted the veteran had no 
atrophy in the upper extremities, strength was symmetrical 
and sensorium appeared to be symmetrical.  The medical 
evidence of record thus makes it clear that neurological 
symptomatology, to include radiculopathy, is not objectively 
demonstrated.  Therefore, the Board finds that a rating under 
former Diagnostic Code 5293 [intervertebral disc syndrome] is 
not warranted.  

Therefore, the Board believes the most appropriate diagnostic 
code for rating the veteran under the former schedular 
criteria is Diagnostic Code 5290.  

With respect to the current schedular criteria, all cervical 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2005).  As explained 
above, the veteran's service-connected cervical spine 
disability is not consistent with intervertebral disc 
syndrome, so the current Formula for Rating Intervertebral 
Disc Syndrome, Diagnostic Code 5243, is not for application.

Thus, the veteran's service-connected cervical spine 
disability will be rated using the General Rating Formula for 
Diseases and Injuries of the Spine.  

Schedular rating

(i.)  The former schedular criteria

The veteran is in receipt for the maximum rating for 
limitation of motion of the cervical spine under the 
applicable diagnostic code, Diagnostic Code 5290.  

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a 30 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran must show 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.

A careful review of the medical evidence of record leads to a 
conclusion that the veteran does not manifest symptoms which 
would warrant a higher disability rating under the current 
schedular criteria.  The medical evidence shows that the 
veteran has never exhibited loss of forward flexion to 15 
degrees.  In fact, the veteran's most recent VA examination 
in March 2006 noted forward flexion to 20 degrees.  

The Board observes in passing that ankylosis of the entire 
cervical spine is not demonstrated in the medical evidence, 
and the veteran does not appear to contend that his neck is 
ankylosed.  

Under these circumstances, no basis exists for the assignment 
of a schedular rating in excess of the currently assigned 30 
percent for the veteran's cervical spine disability under the 
current criteria.  

DeLuca considerations

The Board has discussed the provisions of 38 C.F.R. §§ 4.40 
and 4.45 in the law and regulations section, above. 

In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Since the veteran is receiving the maximum rating allowable 
under the applicable diagnostic code for his cervical spine 
disability, the aforementioned provisions of 38 C.F.R. § 4.40 
and § 4.45 are not for consideration.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected cervical spine disability.  
Despite arguments by the veteran's representative, the 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  The benefit sought on 
appeal is accordingly denied.

Extraschedular rating consideration

As noted in the discussion of the veteran's lumbar spine 
disability claim above, this extraschedular rating discussion 
involves both issues on appeal.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the May 2006 SSOC, the AMC considered the applicability of 
an extraschedular rating in the adjudication of the veteran's 
increased rating claims.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. 3.321(b)(1) (2006) in 
connection with the issues on appeal.  See VAOPGCPREC 6-96 
(August 16, 1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's lumbar and cervical spine disabilities and the 
veteran has pointed to no such symptoms.

With respect to frequent hospitalization, there is no 
evidence of hospitalization for the veteran's lumbar or 
cervical spine disabilities in the recent or remote past.

With respect to marked interference with employment, the 
veteran has been unemployed since 1996.  A review of the 
file, however, reveals there is no indication in the record 
that either of the veteran's service-connected spine 
disabilities causes interference with employment beyond that 
contemplated in the assigned ratings.  Specifically, neither 
the March 2006 VA examiner nor the prior examiners of record 
in February 2000 or July 1997 have indicated that the 
veteran's service-connected lumbar or cervical spine 
disabilities prevented him from working.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected lumbar or 
cervical spine disabilities.  Accordingly, referral for 
extraschedular evaluation is not warranted in this case.


ORDER

Entitlement to an increased disability rating for lumbar 
spine disability is denied.

Entitlement to an increased disability rating for cervical 
spine disability is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


